PROVOSTY, J.
This is an appeal by Augustin Daniel from a judgment recognizing and enforcing a contract alleged to have made by him with two attorneys, by which, in compensation of services to be rendered by them in a certain litigation, he agreed to pay them one-half of whatever they might recover. The defenses are that the contract was never entered into, and, if entered into, is null because champertous. The appellant is one of several collateral heirs, all the others of whom entered into the same contract, and have not - contested same. The case is submitted both on the merits and on motion to dismiss.
The conclusion we have reached on the merits dispenses us from saying more of the motion to dimiss than that it could not operate the dismissal of the appeal, in view of the fact that the clerk’s certificate to the transcript is full and unqualified, and, therefore, protects the appellant.
The evidence establishes beyond controversy that the contract in question was entered into. So far as its validity is concerned we see no reason why attorneys should not be permitted to stipulate that they shall have by way of fees a certain proportion of whatever they may recover. In the ease of Buck & Beauchamp v. Blair & Buck, 36 La. Ann. 21, on rehearing, this' court had occasion to differentiate such a contract from one by which a litigious right is acquired.
Judgment affirmed.